                                                                           FILED IN COURT
               IN TFM LINITED STATES DISTRICT COI.IRT                      ASHEVILLE, NC
           FoR THE WESTERN DISTRICT OF NORTH CAROLINA                        MAR 0   4   2020
                         ASFMVILLE DIVISION
                                                                         U.S. DISTRICT COURT
                                                                         W. DISTRICT OF N,C,
                             DOCKET NO. 1 :18-CR-37

LTNITED STATES OF AMERICA
                                                 CONSBNT ORDER AND
v.                                             JUDGMENT OF FORFEITURE

DAVID MATTFIEW FIAROLD


       WHEREAS, the defendant, DAVID MATTFDW HAROLD, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. S
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C.5 924(d) and 28 U.S.C.5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. crim. p.32.2(bX1) & (c)(2),the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forleiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS ffiREBY ORDERED TIIAT the following
property is forfeited to the United States:

           r   Hi-Point JCP, .40 caliber pistol, bearing serial number X733048;
           .   Approximately 18 rounds of Federal .40 caliber ammunition; and
           .   Approximately 5 rounds of Federal 9mm caliber ammunition.

      The United States     Marshal and/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
                                                               .' ,
above-described tangible property.
                                                              .\
      lf   and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C.            S

853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and./or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

       Anyperson,otherthanthedefendant,assertinganylegalinterestinthe
property may, within thirty days of the publication of notice or the receipt of notice,
                                                                                     of the
*lrl.t      is earlier, petition t-he court for a hearing to adjudicate the validity
       "r".
alleged interest.
             Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
       the United States Attorney's Office is authorized to conduct any discovery needed
       to identiff, locate or dispose of the property, including depositions, interrogatories,
       requests for production of documents and to issue subpoenas, pursuant to Fed. R.
       Civ. P. 45.

              Following the Court's disposition of all timely petitions filed, a final order of
       forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
       party files a timely petition, this order shall become the final order and judgment of
       forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
       have clear title to the property and shall dispose of the property according to law.
       Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
       shall be final as to defendant upon filing.

       SO AGREED:




             GAST
fu;>       stant United States Attorney




       DAVID MATT




       FREDILYN SISON
       Attorney for Defendant
                                                  Signed:   214-           /   ,zozo


                                                              TO        TCALF
                                                  United States       istrate Judge
                                                  Western           of North Carolina


                                                 J
